Citation Nr: 0929575	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-07 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2007, a 
statement of the case was issued in January 2008, and a 
substantive appeal was received in February 2008.

In April 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  With all reasonable doubt resolved in favor of the 
Veteran, the Veteran stepped foot in Vietnam during active 
service during the Vietnam era.

2.  The Veteran has type II diabetes mellitus that is present 
to a compensable degree.


CONCLUSION OF LAW

With all reasonable doubt resolved in favor of the Veteran, 
the criteria for service connection for type II diabetes 
mellitus based on presumed Agent Orange exposure are met.  38 
U.S.C.A.  §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.313 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
type II diabetes mellitus, which he contends is a result of 
exposure to Agent Orange.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, type 
II diabetes mellitus (among other disorders) shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.

Factual Background & Analysis

The Board finds that there is nothing in the Veteran's 
service treatment records that indicates that type II 
diabetes mellitus was diagnosed during active duty, or was 
manifested to a compensable degree within one year of his 
separation from service.  The Board points out, however, that 
the Veteran attributes the onset of diabetes to exposure to 
Agent Orange in Vietnam and requests service connection under 
the presumption of 38 C.F.R. §§ 3.307(a)(6)(iii) and 
3.313(a).  Therefore, a discussion of whether the appellant 
had the requisite service in Vietnam for purposes of service 
connection for type II diabetes mellitus based on presumed to 
exposure to Agent Orange or other herbicides is appropriate.

At the outset, the Board notes that post-service private 
medical records show that the Veteran has been diagnosed with 
type II diabetes mellitus.  A November 2006 treatment report 
shows that the Veteran's diabetes mellitus was not 
controlled, required oral medication, and required that he 
either be on a restricted diet or may be required to take 
insulin.  The Board finds that the Veteran's diabetes 
mellitus has therefore become manifest to a compensable 
degree.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

In this case, the Veteran contends that in January 1968 he 
was on an airplane that had a layover in Vietnam, and that he 
exited the plane and went inside the airport terminal.

There is no document in the claims file that definitively 
indicates whether the Veteran set foot in Vietnam.  In 
response to a request to furnish the dates of the Veteran's 
service in Vietnam, the National Personnel Records Center 
(NPRC) wrote, "We are unable to determine whether or not this 
Veteran had in-country service in the Republic of Vietnam."

The Veteran's service personnel records do not state that the 
Veteran had service in the Republic of Vietnam.  The Board 
notes that the Veteran was not awarded the Republic of 
Vietnam Campaign Medal or the Vietnam Service Medal, and his 
service personnel records do not otherwise mention Vietnam or 
refer to his presence there.  However, the Veteran submitted 
a military record which supports his underlying contention 
that as part of his official duties he boarded a plane which 
had a layover in Vietnam.  A Special Order from the 
Department of the Army, Headquarters 40th Military Police 
Battalion, dated December 26, 1967, states that the Veteran 
was scheduled to depart from Don Muang Airport on January 2, 
1968.  Thus, although his contention with respect to being 
present in Vietnam is not clearly established by any official 
record, the official records are entirely consistent with his 
contentions and do not contradict them.

In support of his claim, the Veteran testified during an 
April 2009 hearing.  The Veteran testified that he had 
foreign service in Thailand.  He said that he flew from 
Korat, Thailand to Bangkok, Thailand to Oakland, California, 
with a layover in Saigon, Vietnam.  He also testified that 
during the layover, the plane was offloaded in order to pick 
up additional troops, and that he went inside the terminal.  
His military personnel records confirm that he had temporary 
duty in Thailand during this time period.

The Veteran also submitted various documents, including 
documents printed off of the Internet regarding military 
flights in the Thailand and Vietnam area during the Vietnam 
War, as supporting evidence to substantiate his claim that 
his flight had a layover in Vietnam.

The evidence that the Veteran visited the Republic of Vietnam 
consists of various documents submitted regarding military 
flights, his statements, and his testimony.  The Veteran 
contends that a plane he was on had a layover in Saigon, 
Vietnam in route to Oakland, California, and that he exited 
the plane.  The Veteran is competent to provide these 
statements.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  After observing the Veteran at the Board hearing, 
the Board finds no reason to doubt his credibility.  The 
Board also believes it reasonable to assume that the Veteran 
might well have exited the plane during a layover as he has 
testified.  While there is no official service department 
record of the layover and deplaning, there is no statutory or 
regulatory requirement for such corroboration.

In essence, the Board's decision on this issue turns on its 
determination as to the credibility of the Veteran's account 
of his service.  The Board finds that the Veteran's 
statements with respect to his layover in Vietnam are 
credible, and his statements regarding his flight are not 
contradicted by any official document or account.  Resolving 
all reasonable doubt in his favor, the Board finds that he 
had visitation in the Republic of Vietnam during the Vietnam 
era; therefore, he is presumed to have been exposed to 
herbicides, as provided under 38 C.F.R. § 3.307.  
Consequently, the benefit-of-the-doubt rule applies, and 
service connection for type II diabetes mellitus is warranted 
on a presumptive basis.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
Board also notes that two RO letters, dated in February 2007 
and March 2009, informed the Veteran of the manner in which 
disability ratings and effective dates are assigned.  Should 
the Veteran disagree with the RO's actions in this regard in 
effecting the grants of service connection, he may always 
initiate an appeal with a timely notice of disagreement.




ORDER

Entitlement to service connection for type II diabetes 
mellitus is warranted on a presumptive basis.  The appeal is 
granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


